NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-APR-2020
                                            10:13 AM



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


   HAWAII MEDICAL SERVICE ASSOCIATION, Plaintiff-Appellee, v.
           FREDERICK NITTA, M.D., Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (S.P. NO. 19-1-1 GKN)


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
       (By: Ginoza, Chief Judge, Fujise and Leonard, JJ.)
          Upon consideration of the "Stipulation Withdrawing
Appeal and Order," filed March 30, 2020, by Defendant-Appellant
Frederick Nitta, it appears that (1) the appeal has not been
docketed; (2) pursuant to Hawai)i Rules of Appellate Procedure
(HRAP) Rule 42(b), the parties stipulate to dismiss the appeal
and bear their own costs and attorneys' fees; (3) the stipulation
is dated and signed by counsel for all parties appearing in the
appeal; and (4) because the appeal has not been docketed,
dismissal is authorized by HRAP Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved under HRAP Rule 42(a), and the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal is dismissed.   The parties shall bear their own attorneys'
fees and costs.
          DATED:   Honolulu, Hawai#i, April 17, 2019.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge




                                  2